DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 5/16/22 is entered and made of record.
III.	Claims 2-21 are pending and have been examined, where claims 2-21 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 2-21 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “identifying, from an image, interesting points surrounding an item identifier for an item, wherein the interesting points are on a packaging of the item; calculating a signature for the item identifier based on the interesting points; verifying the signature matches a model signature for the item identifier;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of  which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 
[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. During the search the examiner did found Herrington (US 20140201094) to be the closest to read on the claimed amendment. Herrington discloses identifying, from an image, interesting points placed on the item identifier for an item, wherein the interesting points are on a packaging of the item (see figure 2B, figure 3A below), but not surrounding an item identifier for an item:

    PNG
    media_image1.png
    640
    589
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    919
    521
    media_image2.png
    Greyscale

More details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 2-21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 2-21 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Tseng (US 2010/0163632) discloses a method, comprising:
identifying, from an image, interesting points surrounding an item identifier for an item (see figure 1g below, detecting blocks f and e are read as first region, f and e surrounds the inner parts of the barcode);
calculating a signature for the item identifier based on the interesting points (see figure 1G, detecting blocks a-d, see below and see figure 4, s46, grading mechanism can be defined using geometrical characteristics of the decipherable pattern to determine the corresponding detecting blocks to which the decipherable pattern belongs):


    PNG
    media_image3.png
    501
    666
    media_image3.png
    Greyscale
.
Tseng is silent in disclosing verifying the signature matches a model signature for the item identifier raising an alert during a transaction associated with the item when the signature does not match the model signature based on the verifying. 
Secondary reference, Hallowell (US 2005/0060055) discloses verifying the signature matches a model signature for the item identifier (see paragraph 203, there are no rejects to key in, then at step 1852 the document information in memory for the batch is matched with the batch barcode information for that batch on a sequential basis due to the batches being processed in a sequence consistent with that in which the barcode information was entered); and raising an alert during a transaction associated with the item when the signature does not match the model signature based on the verifying (see paragraph 51, currency detector 110 and the substitute currency media 112 both detect characteristics of the document passing along the transport path, and the control unit 116 may alert the operator of an error condition).
Secondary reference, Bobbit (US 20100110183) discloses the method of claim 2 further comprising, recording a video of the transaction as the item is processed at a terminal during a checkout (see paragraph 17, a video analytics component analyzes a video stream for characteristic checkout station components to determine one or more ROIs which correspond to one or more areas in the camera field of view bounded by, for example, bounding boxes, polygons, enclosed curves, fuzzy regions). 

Bobbit also discloses the method of claim 3, wherein recording further includes creating a video snippet from the video comprising a portion of the video when the item was processed during the transaction (see figure 3, 314 is send to 316 to perform analysis):

    PNG
    media_image4.png
    291
    893
    media_image4.png
    Greyscale
.

Secondary reference, Moran (US 20100327060) discloses the method of claim 2, wherein verifying further includes comparing the interesting points against an average of other interesting points represented by the model signature (see figures 1 and 12, paragraph 146, area of the average tag 102 to be read contains too few magnetic particles 176), but the interesting points are not on a package:

    PNG
    media_image5.png
    373
    911
    media_image5.png
    Greyscale


Newly found reference, Herrington (US 20140201094) to be the closest to read on the claimed amendment. Herrington discloses identifying, from an image, interesting points placed on the item identifier for an item, wherein the interesting points are on a packaging of the item (see figure 2B, figure 3A below), but not surrounding an item identifier for an item.

Tseng, Hallowell, Bobbit, Moran, Herrington, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 12 and 20. Combining above mentioned references in three or four ways would result in piece mealing. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 7/20/22